Citation Nr: 1730650	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to peripheral vascular disease and/or service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to hypertension and/or service-connected diabetes mellitus type II.

3.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension and/or service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from March 1976 to June 1998, including service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to service connection for hypertension, sleep apnea and peripheral artery disease, left and right lower extremities.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Indianapolis, Indiana.

In September 2009, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The claims for entitlement to service connection for hypertension, peripheral vascular disease and sleep apnea were previously remanded by the Board in June 2010 for further development of the record.  The appeal was again before the Board in November 2016 and was remanded for substantial compliance with prior remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the claims of entitlement to service connection for hypertension, to include as secondary to peripheral vascular disease and/or service-connected diabetes mellitus, type II; peripheral vascular disease of the bilateral lower extremities, to include as secondary to hypertension and/or diabetes mellitus, type II; and sleep apnea, to include as secondary to hypertension and/or service-connected diabetes mellitus, type II.  Stegall, 11 Vet. App. 268; See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (if VA provides an examination, that examination must be adequate).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).

In a November 2016 remand, the Board requested that a VA examination be provided to assess the nature and etiology of hypertension, to include as secondary to diabetes mellitus and/or peripheral vascular disease; peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus and/or hypertension; and sleep apnea, to include as secondary to diabetes mellitus and/or hypertension.  The Board notes that November 2012 and December 2012 VA examinations rendered direct service connection opinions, and therefore, the Board remanded the appeal in November 2016 to obtain opinions addressing each claim on the theory of secondary service connection.  However, the Board finds that the subsequent December 2016 VA examination opinions and rationale are inadequate for the purpose of evaluating the claims on a secondary service connection basis.  

First, the December 2016 VA examiner provided opinions for direct service connection, by addressing whether the currently diagnosed conditions were incurred in or caused by an in-service injury, event or illness.  The VA examiner then provided secondary service connection rationale for her direct service connection opinions.  

The Board notes that even if the VA examiner provided the requested secondary service connection medical opinions, her corresponding rationale was inadequate for the purpose of deciding the Veteran's claims.  For instance, the VA examiner did not provide a sufficient etiological opinion on peripheral vascular disease.  Although the opinion discusses the "greater risks for peripheral vascular disease and its aggravation" (e.g., high blood pressure, abnormal cholesterol etc.) based on medical literature from the Diabetes Association, it does not adequately explain why service-connected diabetes did not aggravate peripheral vascular disease.  The provided rationale that peripheral vascular disease predated service-connected diabetes mellitus is insufficient to discount secondary service connection based on aggravation.  

Further, regarding the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, the VA examiner indicated that the Veteran's "hypertension was diagnosed several years prior to his diagnosis of diabetes. . .[and that] it is unlikely that the veteran's hypertension was aggravated beyond its natural progression any more by his diabetes than other risk factors..."  The Board finds that this rationale is inadequate, as the VA examiner seemingly concedes that diabetes and other risk factors aggravate hypertension, while concurrently stating that diabetes did not aggravate the Veteran's diagnosed hypertension.  The Board notes that the Veteran is claiming entitlement to service connection for pulmonary vascular disease and sleep apnea on the theory that they are related to his hypertension.  Because the December 2016 VA examiner did not provide the requested medical opinion with sufficient rationale regarding the claim of service connection for hypertension, the Board also finds that a remand of the entire appeal is required for a new VA examination and opinions as the claims for service connection to pulmonary vascular disease and sleep apnea are intertwined with the claim for service connection for hypertension.

The Board finds that it cannot make a decision on the appeal at this time given the inadequate December 2016 VA examination opinions and rationale provided therein.  Therefore, a remand is necessary for a new VA examination with a new VA examiner to render the requested opinions with adequate rationale prior to deciding the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for new VA examinations with a qualified examiner who has not previously examined him to obtain opinions addressing the nature and etiology of diagnosed hypertension, to include as secondary to service-connected diabetes mellitus and/or peripheral vascular disease; peripheral vascular disease of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus and/or hypertension; and sleep apnea, to include as secondary to service-connected diabetes mellitus and/or hypertension.

The examiner should review pertinent documents in the Veteran's electronic file.  All indicated studies should be completed and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.

The examiner is requested to provide the following opinions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is (i) caused by, or (ii) aggravated by service-connected diabetes mellitus type II?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is (i) caused by, or (ii) aggravated by peripheral vascular disease of the bilateral lower extremities?

(c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities is (i) caused by, or (ii) aggravated by service-connected diabetes mellitus type II?

(d) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities is (i) caused by, or (ii) aggravated by hypertension?

(e) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is (i) caused by, or (ii) aggravated by service-connected diabetes mellitus type II?

(f) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is (i) caused by, or (ii) aggravated by hypertension?

If the examiner finds that any of the Veteran's claimed conditions are aggravated by his service-connected diabetes mellitus type II or claimed peripheral vascular disease of the bilateral lower extremities or hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed condition prior to any such aggravation.

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

2.  Following the above development, review the resulting examination reports and/or opinions to ensure adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Thereafter, readjudicate the Veteran's remaining claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable time for response before returning the matters to the Board for further adjudication, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




